Name: character(0)
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 2015-10-23

 23.10.2015 GA Iris OifigiÃ ºil an Aontais Eorpaigh 1 CINNEADH (AE) 2015/1890 Ã N gCOMHAIRLE an 20 Meitheamh 2014 maidir le sÃ ­niÃ º, thar ceann an Aontais Eorpaigh agus a chuid BallstÃ ¡t, agus maidir le cur i bhfeidhm sealadach an PhrÃ ³tacail a ghabhann leis an gComhaontÃ º CobhsaÃ ­ochta agus Comhlachais idir na Comhphobail Eorpacha agus a mBallstÃ ¡it, de phÃ ¡irt amhÃ ¡in, agus Poblacht Iar-IÃ ºgslavach na MacadÃ ³ine, den phÃ ¡irt eile, chun aontachas Phoblacht na CrÃ ³ite leis an Aontas Eorpach a chur san Ã ¡ireamh TÃ  COMHAIRLE AN AONTAIS EORPAIGH, Ag fÃ ©achaint don Chonradh ar FheidhmiÃ º an Aontais Eorpaigh, agus go hÃ ¡irithe dAirteagal 217, i gcomhar le hAirteagal 218(5) agus leis an dara fomhÃ ­r dAirteagal 218(8) de, Ag fÃ ©achaint dIonstraim Aontachais na CrÃ ³ite, agus go hÃ ¡irithe don dara fomhÃ ­r dAirteagal 6(2) de, Ag fÃ ©achaint don togra Ã ³n gCoimisiÃ ºn Eorpach, De bharr an mÃ ©id seo a leanas: (1) An 24 MeÃ ¡n FÃ ³mhair 2012, dÃ ºdaraigh an Chomhairle don ChoimisiÃ ºn tÃ ºs a chur le caibidlÃ ­ocht, thar ceann an Aontais agus a chuid BallstÃ ¡t agus Phoblacht na CrÃ ³ite, le Poblacht Iar-IÃ ºgslavach na MacadÃ ³ine, dfhonn PrÃ ³tacal a thabhairt i gcrÃ ­ch a ghabhann leis an gComhaontÃ º CobhsaÃ ­ochta agus Comhlachais idir na Comhphobail Eorpacha agus a mBallstÃ ¡it, de phÃ ¡irt amhÃ ¡in, agus Poblacht Iar-IÃ ºgslavach na MacadÃ ³ine, den phÃ ¡irt eile, chun aontachas Phoblacht na CrÃ ³ite leis an Aontas Eorpach a chur san Ã ¡ireamh ( an PrÃ ³tacal ). (2) Tugadh an chaibidlÃ ­ocht sin i gcrÃ ­ch go rathÃ ºil agus dfhormheas Rialtas Phoblacht Iar-IÃ ºgslavach na MacadÃ ³ine an PrÃ ³tacal trÃ ­ mhalartÃ º litreacha an 25 Deireadh FÃ ³mhair 2013. (3) Ba cheart go sÃ ­neofar an PrÃ ³tacal thar ceann an Aontais agus a chuid BallstÃ ¡t, faoi rÃ ©ir a thabhairt i gcrÃ ­ch ag dÃ ¡ta is dÃ ©anaÃ ­. (4) TÃ ¡ tabhairt i gcrÃ ­ch an PhrÃ ³tacail faoi rÃ ©ir nÃ ³s imeachta ar leith a mhÃ ©id a bhaineann le hÃ ¡bhair a thagann faoi inniÃ ºlacht an Chomhphobail Eorpaigh dFhuinneamh Adamhach. (5) I bhfianaise aontachas na CrÃ ³ite leis an Aontas an 1 IÃ ºil 2013, ba cheart go gcuirfÃ ­ an PrÃ ³tacal i bhfeidhm ar bhonn sealadach Ã ³n dÃ ¡ta sin, go dtÃ ­ go gcomhlÃ ¡nÃ ³far na nÃ ³sanna imeachta chun Ã © a thabhairt i gcrÃ ­ch, TAR Ã IS AN CINNEADH SEO A GHLACADH: Airteagal 1 DÃ ©antar, leis seo, sÃ ­niÃ º an PhrÃ ³tacail, thar ceann an Aontais Eorpaigh agus a chuid BallstÃ ¡t, a ghabhann leis an gcomhaontÃ º leis an gComhaontÃ º CobhsaÃ ­ochta agus Comhlachais idir na Comhphobail Eorpacha agus a mBallstÃ ¡it, de phÃ ¡irt amhÃ ¡in, agus Poblacht Iar-IÃ ºgslavach na MacadÃ ³ine, den phÃ ¡irt eile, chun aontachas Phoblacht na CrÃ ³ite leis an Aontas Eorpach a chur san Ã ¡ireamh, a Ã ºdarÃ º, faoi rÃ ©ir thabhairt i gcrÃ ­ch an PhrÃ ³tacail sin. TÃ ¡ tÃ ©acs an PhrÃ ³tacail i gceangal leis an gCinneadh seo. Airteagal 2 DÃ ©antar UachtarÃ ¡n na Comhairle a Ã ºdarÃ º leis seo chun an duine (na daoine) a cheapadh a chumhachtaÃ ­tear dÃ ³ nÃ ³ di (dÃ ³ibh) an PrÃ ³tacal a shÃ ­niÃ º thar ceann an Aontais agus a chuid BallstÃ ¡t. Airteagal 3 Cuirfear an PrÃ ³tacal i bhfeidhm ar bhonn sealadach, i gcomhrÃ ©ir le hAirteagal 13(2) de, amhail Ã ³n 1 IÃ ºil 2013, go dtÃ ­ go gcomhlÃ ¡nÃ ³far na nÃ ³sanna imeachta chun Ã © a thabhairt i gcrÃ ­ch. Airteagal 4 Tiocfaidh an Cinneadh seo i bhfeidhm an lÃ ¡ a nglacfar Ã ©. Arna dhÃ ©anamh sa BhruisÃ ©il an 20 Meitheamh 2014. Thar ceann na Comhairle An tUachtarÃ ¡n G. A. HARDOUVELIS